



PDL BIOPHARMA, INC.


2019 Annual Bonus Plan


This 2019 Annual Bonus Plan (the “Plan”) is intended to enhance stockholder
value by promoting a connection between the performance of PDL BioPharma, Inc.
(the “Company”) and the compensation of personnel of the Company and to promote
retention of high performing personnel. The Plan is being implemented under the
Company’s Amended and Restated 2005 Equity Incentive Plan (as amended, the “2005
Equity Plan”), which was approved by the Company’s stockholders. The annual
bonuses will be granted as a Cash-Based Award pursuant to the 2005 Equity Plan.
 
1.All employees of the Company working 30 hours per week or more (each, a
“Participant”) are eligible to receive annual bonuses for 2019 according to this
Plan. The Plan will be administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”). The Committee shall have all
powers and discretion necessary to administer the Plan, determine awards and to
control its operation and may delegate responsibilities to Company officers as
it deems appropriate. A Participant who does not demonstrate satisfactory
individual performance (50% or higher), however, will not be eligible for any
portion of his or her bonus, including the portion based on Company performance.
    
2.The determination of the amount of payments under the plan shall be based on
the performance of the 2019 Corporate Goals and the 2019 Individual Goals as
well as the other factors set forth in this Section 3. Company performance shall
be determined by the Committee based on the Company’s ability to accomplish
corporate goals (“2019 Corporate Goals”) as approved by the Committee and the
Board of Directors and set forth in Exhibit A(i). The Committee may adjust or
modify the 2019 Corporate Goals to reflect changed Company objectives.
Individual performance of the Company’s officers shall be reviewed and
recommended to the Committee by the Chief Executive Officer, except for the
performance of the Chief Executive Officer, which shall be determined by the
Committee based on the Company’s achievement of established Corporate Goals.
Individual performance of employees shall be reviewed by the appropriate manager
and approved by the Chief Executive Officer. In all cases, individual
performance shall be based on the 2019 Individual Goals that have been approved
by the Chief Executive Officer and set forth as Exhibit B, which may be adjusted
or modified to reflect changed employee objectives (the “2019 Individual
Goals”).
 
The Committee shall have the sole discretion on the basis of individual or
corporate performance metrics to determine that the actual amount paid with
respect to a Participant’s award will be equal to or less than (but not greater
than) the maximum payout calculated. For clarification, the Committee may
determine, in its sole discretion on the basis of individual or corporate
performance metrics that a reduced bonus, or no bonus, shall be paid to
individual, regardless of achievement of the 2019 Corporate Goals or the 2019
Individual Goals.
3.To be eligible for a bonus, a Participant must be on payroll prior to October
1, 2019, and must be employed by the Company as of the date of payment of the
bonus. A Participant hired after April 1, 2019, shall be eligible for a
pro-rated bonus.
  
4.A Participant who has taken an approved leave of absence pursuant to the
Company’s policies during 2019 shall receive a pro-rated bonus, at the
Compensation Committee's discretion.


5.The amount of a Participant’s bonus is based on a target percentage of such
Participant’s annual base salary for the 2019 calendar year. The target
percentage for executives has been determined by the Committee and for employees
has been determined by the manager at the beginning of the Plan Year. The target
percentage shall then be adjusted based on the level of attainment of 2019
Corporate Goals and 2019 Individual Goals over the course of the Plan Year to
arrive at a final performance percentage. For each person, the target percentage
and ratio of attainment of 2019 Corporate Goals and 2019 Individual Goals is set
forth as Exhibit C.


6.The Company performance percentage and/or the individual performance
percentage may exceed 100% in the event the Company or the individual
Participant exceeds expected goals, provided that neither percentage may exceed
200%; provided, that, for the avoidance of doubt, the stretch goals set forth in
Exhibit A(ii) shall be calculated exclusive of such percentages. For example,
assuming the Company has met 100% of its 2019 Corporate Goals, a Participant,
who has met 150% of his or her 2019 Individual Goals, has a target percentage of
25%, has a corporate-to-individual goal ratio of 50%/50% and a base pay rate of
$100,000 will receive a bonus of $31,250 (100% x 0.5 + 150% x 0.5 = 125%; and
125% x 25% = 31.25%; and 31.25% of





--------------------------------------------------------------------------------





Participant’s base pay rate of $100,000 = $31,250). All determinations and
decisions made by the Committee shall be final, conclusive and binding on all
persons and shall be given the maximum deference permitted by law.


7.This Plan is effective for the Company’s 2019 calendar year beginning January
1, 2019, through December 31, 2019 (the “Plan Year”), and will expire
automatically on December 31, 2019. Bonus payments will be made no later than
February 15th, 2020.


8.The Company shall withhold all applicable taxes from any bonus payment,
including any federal, state and local taxes.


9.Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment or service at any time, with
or without cause. Nothing in these guidelines should be construed as an
employment agreement or an entitlement to any Participant for any incentive
payment hereunder.
 
10.This Plan and all awards shall be construed in accordance with and governed
by the laws of the State of Nevada, without regard to its conflict of law
provisions.


11.Payments under this Plan shall be unsecured, unfunded obligations of the
Company. To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.









